Judgment and order unanimously reversed, with costs and motion denied, without costs. Memorandum: Id this action for a declaratory judgment of the legal rights of the parties under a liability insurance policy, the principal question involves the construction of *816one of the exclusionary provisions dealing with the term “ inboard motors exceeding 50 horsepower ”. The plaintiffs-appellants claim that within the terms of the policy the defendant-respondent is required to defend an action brought against the appellants by a third party growing out of an accident involving appellants’ boat. The respondent moved for summary judgment on the grounds that the complaint failed to state facts sufficient to constitute a cause of action and appellants cross-moved for summary judgment. Special Term granted defendant’s motion and ordered judgment dismissing complaint upon the merits. The affidavits submitted by both parties present issues of fact as to the definition of the words “inboard, outboard” and “inboard-out board” and the application of these terms to the craft involved. It is clear that the type of boat in this action is of recent make and design and there is substantial difference between the experts for the parties as to the meaning of the terms in question. It is impossible summarily to decide this question without further proof as to the exact classification of the boat in question and as to whether it is covered or excluded by the policy. Under these circumstances the matter cannot be resolved without a trial of the issues. (Appeal from judgment and order of Onondaga Special Term granting defendant’s motion to dismiss the complaint.) Present — Williams, P. J., Bastow, Goldman, Henry and Noonan, JJ.